Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Applicator unit  in claims 20, 22, 26, and 30-37.
Positioning unit in claims 20, 30, and 33.
Processing unit in claims 20-24, 30, 32-35, and 39.
Memory unit in claims 20-24, 30, 32-36 and 39.
Imaging unit in claims 29 and 38.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

“ink jet printer” “10” [0005]
“positioning aid” “60” [0005]
“processor” [00026]
“memory” [00026]
“camera” [0005]

Performing the method summarized in paragraph [0004].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20 to 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims as noted in the table below of U.S. Patent Nos. 11,082,582 and 11,906,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in 17/673,869 are included in 11,082,582 and 11,906,615.

The Applicants claims would be obvious to a person having ordinary skill in the art because the claims are directed to an apparatus and method for applying nail polish to a nail/target; as are U.S. Patent Nos. 11,082,582 and 11,906,615.

 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17/673,869
US 11,290,615:  US 11,082,582 as noted.
20. (New) A system to decorate a nail, the system, comprising: an applicator unit; wherein, when in operation, the applicator unit applies a material to decorate the nail; a finger positioning unit operably coupled to the applicator unit; wherein, in operation, the finger positioning unit facilitates positioning of the nail relative to the applicator unit; a processing unit operably coupled to the applicator; a memory unit having stored thereon instructions which when executed by the processing unit, cause the processing unit to: operate the applicator unit to initiate the decoration of the nail.
13. A system to paint a target, comprising: a vertical stand member; an applicator unit coupled to the vertical stand member; wherein, when in operation, the application unit applies a material to paint the target; a positioning unit operably coupled to the applicator unit; wherein, in operation, the positioning unit facilitates positioning of the target relative to the applicator unit; a cradle attached to the vertical stand member; wherein the cradle is configured to receive or hold a portable electronic device; a processing unit; and a memory unit having stored thereon instructions which when executed by the processing unit, cause the processing unit to operate the applicator unit to initiate the painting of the target.
21. (New) The system of claim 20, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: wirelessly receive firmware updates over the wireless communication interface.
4. and 13. of US 11,082,582
a memory unit coupled to the processing unit, the memory unit having stored thereon instructions which when executed by the processing unit, cause the processing unit to: wirelessly receive firmware updates over the wireless communication interface.
22. (New) The system of claim 20, further comprising: a reservoir head coupled to the applicator unit; wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: move the reservoir head to initiate the decoration of the nail.
8. The system of claim 6, further comprising: a reservoir head coupled to the applicator unit; wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to move the applicator unit and the reservoir head to initiate the coloring of the area of interest.
23.(New) The system of claim 20, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: depict, in real time, the decoration of the nail to the user.
9. The system of claim 6, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to depict, in real time, the coloring of the area of interest to the user.
24.(New) The system of claim 20, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to perform one or more of: 2Attorney Docket No. 99004-8001.US06 (PATENT) First Preliminary Amendment continuously receive an image stream of the finger in real time, at least a portion of the image stream of the finger being stored for image processing; perform one or more of an edge detection algorithm and a contour detection algorithm to determine an area of interest of the nail for decoration.
10. The system of claim 6, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: continuously receive an image stream of the finger in real time; wherein, at least a portion of the image stream of the finger is stored for image processing.
11. The system of claim 6, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: perform one or more of an edge detection algorithm and a contour detection algorithm to determine the area of interest.
25. (New) The system of claim 20, further comprising: an imaging system coupled to the processor; wherein, the imaging system is able to capture an image of the nail.
16. …the portable electronic device having an internal camera; wherein, the internal camera of the portable electronic device is operable an imaging unit of the system; and wherein, when in operation, the imaging unit captures an image of target nail to be colored.
26. (New) The system of claim 20, further comprising: a cradle; a base unit to which the cradle is attached; wherein the applicator unit is coupled to the base unit.
1 and 6 of US 11,082,582
A system to paint a fingernail, the system, comprising: a base unit; a nail holder and stabilizer unit attached to the base unit; a cradle removably attachable to the base unit; wherein, when the cradle is attached to the base unit and in operation, the cradle is disposed above the nail holder and stabilizer unit; an applicator component holder, the applicator component holder being removably attachable to the base unit; wherein, when the applicator component holder is attached to the base unit and in operation, the applicator component is disposed below the cradle and above the nail holder and stabilizer unit.
27. (New) The system of claim 20, further comprising: a cradle; wherein, the cradle is adapted to receive or hold an external device.
1.  …wherein, the cradle is adapted to receive or hold an external device.
28. (New) The system of claim 27, wherein, the external device includes a portable electronic device.
4. The system of claim 1, wherein, the external device includes a portable electronic device.
29. (New) The system of claim 27, wherein, the external device includes an imaging unit; wherein, when in operation the imaging unit is operable to capture an image of the nail to be colored and to perform image processing techniques on the nail to be colored.
5. The system of claim 4, wherein, the external device includes an imaging unit; and wherein, when in operation the imaging unit is operable to capture an image of the nail to be colored and to perform image processing techniques on the nail to be colored.
30. (New) A system to paint a target, the system, comprising: an applicator unit; wherein, when in operation, the applicator unit applies a material to paint the target; a positioning unit operably coupled to the applicator unit; wherein, in operation, the positioning unit facilitates positioning of the target relative to the applicator unit; a processing unit operably coupled to the applicator; a wireless communication interface; 3Attorney Docket No. 99004-8001.US06 (PATENT) First Preliminary Amendment a memory unit coupled to the processing unit, the memory unit having stored thereon instructions which when executed by the processing unit, cause the processing unit to: wirelessly receive firmware updates over the wireless communication interface.
1 and 4 of US 11,082,582.
1.. A system to paint a fingernail, the system, comprising: a base unit; a nail holder and stabilizer unit attached to the base unit; a cradle removably attachable to the base unit; wherein, when the cradle is attached to the base unit and in operation, the cradle is disposed above the nail holder and stabilizer unit; an applicator component holder, the applicator component holder being removably attachable to the base unit; wherein, when the applicator component holder is attached to the base unit and in operation, the applicator component is disposed below the cradle and above the nail holder and stabilizer unit.

4. The system of claim 1, further comprising: a wireless communication interface; a processing unit; a memory unit coupled to the processing unit, the memory unit having stored thereon instructions which when executed by the processing unit, cause the processing unit to: wirelessly receive firmware updates over the wireless communication interface.
31. (New) The system of claim 30, further comprising, a drying mechanism; wherein the applicator unit comprises one or more motors or a micro-electrical mechanical assembly.
2. The system of claim 1, wherein the applicator unit comprises a micro-electrical mechanical assembly.
US 11,082,582
5. The system of claim 1, further comprising, a drying mechanism.
14. The system of claim 6, further comprising, a drying mechanism.

32. (New) The system of claim 30, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: operate the applicator unit to paint the target.
13.   … a memory unit having stored thereon instructions which when executed by the processing unit, cause the processing unit to operate the applicator unit to initiate the painting of the target.
33. (New) A system to color a nail, the system, comprising: an applicator unit; wherein, when in operation, the applicator unit applies a material to color the nail; a finger positioning unit operably coupled to the applicator unit; wherein, in operation, the finger positioning unit facilitates positioning of the nail relative to the applicator unit; a processing unit operably coupled to the applicator; a memory unit coupled to the processing unit.
13.  … the application unit applies a material to paint the target; a positioning unit operably coupled to the applicator unit; wherein, in operation, the positioning unit facilitates positioning of the target relative to the applicator unit; a cradle attached to the vertical stand member; wherein the cradle is configured to receive or hold a portable electronic device; a processing unit; and a memory unit having stored thereon instructions which when executed by the processing unit, cause the processing unit to operate the applicator unit to initiate the painting of the target.
34. (New) The system of claim 33, further comprising: a reservoir head coupled to the applicator unit; wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: activate the reservoir head via an application signal; move the applicator unit and the reservoir head to initiate the coloring of the nail.
8. The system of claim 6, further comprising: a reservoir head coupled to the applicator unit; wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to move the applicator unit and the reservoir head to initiate the coloring of the area of interest.
35. (New) The system of claim 33, wherein, the memory unit has stored thereon instructions which when executed by the processing unit, cause the processing unit to, perform one or more of: operate the applicator unit to initiate the painting of the target; wirelessly receive firmware updates over the wireless communication interface.
13.  when in operation, the application unit applies a material to paint the target;

US 11,082,582
4. 13.  a wireless communication interface; a processing unit; a memory unit coupled to the processing unit, the memory unit having stored thereon instructions which when executed by the processing unit, cause the processing unit to: wirelessly receive firmware updates over the wireless communication interface.
36. (New) The system of claim 33, further comprising: a wireless communication interface; wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: wirelessly receive firmware updates over the wireless communication interface.
US 11,082,582
4. 13.  a wireless communication interface; a processing unit; a memory unit coupled to the processing unit, the memory unit having stored thereon instructions which when executed by the processing unit, cause the processing unit to: wirelessly receive firmware updates over the wireless communication interface.
37. (New) The system of claim 33, further comprising: a cradle; a portable electronic device held in the cradle, the portable electronic device having a touch sensitive screen; wherein, the portable electronic device is operable to detect contact with a touch sensitive screen of the portable electronic device and communicate commands generated from the contact with the touch sensitive screen to the applicator unit to color the nail.
15. The system of claim 13, further comprising: the portable electronic device held in the cradle, the portable electronic device having a touch sensitive screen; wherein, portable electronic device is operable to detect contact with a touch sensitive screen of the portable electronic device and communicate commands generated from the contact with the touch sensitive screen to the applicator unit to paint the target.
38. (New) The system of claim 33, further comprising: a cradle; a portable electronic device held in the cradle, the portable electronic device having an internal camera; wherein, the internal camera of the portable electronic device is an imaging unit of the system; and wherein, when in operation, the imaging unit captures an image of the nail to be colored.
16. The system of claim 13, further comprising: the portable electronic device held in the cradle, the portable electronic device having an internal camera; wherein, the internal camera of the portable electronic device is operable an imaging unit of the system; and wherein, when in operation, the imaging unit captures an image of target nail to be colored.
39. (New) The system of claim 33, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: perform image processing techniques to ascertain an area of interest of the nail to be colored; receive, from the portable electronic device, indications of the area of the nail to be colored; determine that the user is satisfied with the area of interest that has been determined; paint the nail, based on the indications of the area of the nail.
17. The system of claim 13, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to perform image processing techniques to ascertain an area of interest of the target to be painted.

7. The system of claim 6, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: determine that the user is satisfied with the area of interest that has been determined; and initiate the coloring of the area of interest.



Claim Objections


Claim 20 is objected to because of the following informalities:  Claim 20 cites “the applicator”  the Examiner understands the claim to mean “the applicator unit”.
Claims 21, 30, 35, and 36 are objected to because of the following informalities:  Firmware is not disclosed in the Applicants specification.  Examiner understands the Applicant to mean software.   Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 20, 22-25, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (US 2013/0106970 A1) “Yamasaki”.


20. (New) A system to decorate a nail ("NAIL PRINT APPARATUS" [TITLE]) , the system, comprising: an applicator unit ("print head 46" [0040]) ; wherein, when in operation, the applicator unit applies a material to decorate the nail ("the printing unit 40 performs printing of colors, patterns and such like on a nail T (see FIG. 3, for example)" [0040]) ; a finger positioning unit operably coupled to the applicator unit (“finger fixing unit 20” [0027] having a printing finger insertion unit 20a" [0029]) ; wherein, in operation, the finger positioning unit facilitates positioning of the nail relative to the applicator unit (The bottom surface (printing finger placement surface) of the printing finger insertion unit 20a functions as a finger placement unit to place the printing fingers U1"" [0030].  Finger insertion unit 20a facilitates positioning relative to the printing unit 40 shown in FIG. 2) ; a processing unit ("CENTRAL CONTROL UNIT 51" [FIG. 6]) operably coupled to the applicator (the print head is operably coupled to the central control unit via the bus line “66” [0050] shown in FIG 6); a memory unit having stored thereon instructions which when executed by the processing unit ("MEMORY 57" [FIG. 6]) , cause the processing unit to: operate the applicator unit to initiate the decoration of the nail ("PRINT S9" [FIG. 10]) .

Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


22. (New) The system of claim 20, further comprising: a reservoir head coupled to the applicator unit ("the ink cartridge is mounted on the print head 46 itself. " [0043]) ; wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: move the reservoir head ("The main carriage 42 is configured to move to the left and right along the guide rods " [0042])  to initiate the decoration of the nail ("when the print head 46 moves back and forth in the X direction, the central control unit 51 controls the print head 46 via the head driver 63 on the basis of the printing image data which is generated in step S6. Thereby, the print head 46 repeatedly sprays ink onto the nail T. Thus, an image according to the printing image data is formed on the nail T. " [0089]) .

Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

23.(New) The system of claim 20, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: depict, in real time, the decoration of the nail to the user (FIGs 7-9 show the decoration of the nail in real time to the user) .  

  Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

24.(New) The system of claim 20, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to perform one or more of:2Attorney Docket No. 99004-8001.US06 (PATENT) First Preliminary Amendmentcontinuously receive an image stream of the finger in real time ("ELECTRONIC CAMERA 32" [FIG. 6]) , at least a portion of the image stream of the finger being stored for image processing ("PICK UP IMAGE S2"and “DISPLAY PICKED-UP IMAGE S3” [FIG. 10].  At least a portion of the image stream is stored for the next step “S4” ) ; perform one or more of an edge detection algorithm ("DETECT LOCATION, SIZE AND RANGE OF NAIL (DETECT LOCATION OF EACH POINT ON OUTLINE OF NAIL S4" [FIG. 10]) and a contour detection algorithm to determine an area of interest of the nail for decoration.

 Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

25. (New) The system of claim 20, further comprising: an imaging system coupled to the processor; wherein, the imaging system is able to capture an image of the nail ("photographing the printing finger U1 with the electronic camera 32" [0039]) . 

 Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


33. The system of claim 33 has been analyzed in view of the system of claim 20.
 Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

34. (New) The system of claim 33, further comprising: a reservoir head coupled to the applicator unit ("an ink cartridge 48 for supplying ink to the print head 46 ", where “the ink cartridge is mounted on the print head 46” [0043]) ; wherein, the memory unit ("MEMORY 57" [FIG. 6]) has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: activate the reservoir head via an application signal (activate the "PRINT HEAD 46", via the “HEAD DRIVER 63” from the bus “66” [FIG. 6]) ; move the applicator unit and the reservoir head to initiate the coloring of the nail ("PRINT S9" [FIG. 10] shown in FIGs 7-9 via “MOTOR 43”, “MOTOR 47” moving the “PRINT HEAD 46”  [FIG. 6]) .  

Therefore, the Applicant’s claimed invention is anticipated by a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 30, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2013/0106970 A1) “Yamasaki” in view of Liu et al. (US 2016/0125624 A1) “Liu”.

21. (New) Yamasaki teaches: The system of claim 20, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit.

Yamasaki does not explicitly teach: to cause the processing unit to: wirelessly receive firmware updates over the wireless communication interface.
 
However, Liu causes the processing unit to: wirelessly receive firmware updates ("The apparatus may comprise hardware circuitry and/or firmware. The apparatus may comprise software loaded onto memory." [0134]) over the wireless communication interface (“wireless network” [0078]). 

The processor of Yamasaki can be modified by Liu to communicate over a wireless network and store firmware/software in memory.

The motivation for the combination is provided by Liu to provide the wireless device capable of:  “The apparatus may provide for the application of the captured nail varnish colour to the user's fingernails in the computer generated image of the user's hand captured by the camera (or in another (e.g., pre stored) image of the user's hand). Thus the user may see how the nail varnish colour looks like on her hand without physically painting a nail.”  [0010].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

30. (New) The system of claim 30 has been analyzed in view of claims 20 and  21 where the positioning unit facilitates positioning of the target (fingernail) in the “printing finger fixing unit 20” [0027] of Yamasaki.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

 

32. (New) The system of claim 30, wherein, the memory unit has stored thereon further instructions which when executed by the processing unit, cause the processing unit to: operate the applicator unit to paint the target ("PRINT S9"; “IS PRINTING COMPLETED? YES S13” [FIG. 10] of Yamasaki.) .

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

35. (New) The system of claim 33, wherein, the memory unit has stored thereon instructions which when executed by the processing unit, cause the processing unit to, perform one or more of: operate the applicator unit to initiate the painting of the target ("PRINT S9" [FIG. 10] of Yamasaki) ; wirelessly receive firmware updates over the wireless communication interface ("The apparatus may comprise hardware circuitry and/or firmware. The apparatus may comprise software loaded onto memory." [0134] and  “wireless network” [0078]) of Liu .

  Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


 

36. (New) Claim 36 has been analyzed in view of claims 20, 21, and 33.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
 
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (US 2013/0106970 A1) “Yamasaki” in view of Liu et al. (US 2016/0125624 A1) “Liu” and further in view of Weber et al. (US 6,286,517 B1) “Weber”.


31. (New) Yamasaki and Liu teach: The system of claim 30, ("MOTOR 43" [FIG. 6] of Yamasaki) or a micro-electrical mechanical assembly. 

Yamasaki and Liu do not explicitly teach a drying mechanism.
However Weber teaches a drying mechanism ("An optional heat lamp 32 can be activated after printing to speed the drying of the ink on the nail surface. Rather than a heat lamp, a hot air blower could also be used." [Col. 5 lines 29-32])  
The fingernail ink jet printing system of Yamasaki and Liu can be modified by the fingernail ink jet printing system of Weber to dry the nail.

The motivation for the combination is provided by Weber to “speed the drying of the ink on the nail surface” [Col. 5 line 31].  To timely avoid smudging or having ink stain clothing.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.



Allowable Subject Matter

Claims 26-29 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims under the condition that the Double Patenting rejection is overcome.


Relevant Prior Art
 

Legallais (US 2016/0052295 A1)
“wireless connection” [0049].
Abstract
The invention relates to a system comprising an apparatus (1) for applying a design to a fingernail/toenail surface (SO), comprising: a server (5) integrating a database (50), terminals (6a, 6b, 6c, 6d) generating a design in the form of digital data, each terminal communicating with the server (5), so that said data generated are transmitted to said server, the server (5) stores in a hierarchized manner the data received, said data being stored in memory areas (5a, 5b, 5c, 5d), which memory areas are accessible by password and/or identifier, a touchpad (4) connected to the apparatus, which pad comprises a means for communicating with the server (5) and accessing one of the memory areas (5a, 5b, 5c, 5d) and downloading the stored data, which downloaded data correspond to the design to be applied to the fingernail/toenail surface (SO).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675